Citation Nr: 1336945	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-23 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service connected for PTSD and has been diagnosed with and treated for hypertension.  The Veteran contends that his hypertension has been aggravated by his service-connected PTSD and he has submitted a private medical opinion indicating that "his diagnosis of PTSD is an exacerbating factor of his hypertension."  However, the private opinion contains no rationale for its conclusion, and the Veteran's May 2009 VA examination did not address the issue of hypertension secondary to PTSD.  A second VA examination was requested to address this point, but it was subsequently cancelled.  An internal note apparently created by a VA employee suggests the examination was cancelled because "VA does not recognize hypertension as secondary to PTSD."  As this is not a correct statement of the law, an examination should be scheduled.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination by an appropriate VA medical professional to determine whether the Veteran's hypertension was caused or aggravated by his service connected PTSD.  Any indicated diagnostic tests and studies should be conducted, and the examiner is requested to provide a specific opinion as to:

a.) whether it is at least as likely as not that the Veteran's hypertension was caused by his service connected PTSD; or 

b.) whether it is at least as likely as not that the Veteran's hypertension was aggravated (increased in severity beyond its natural progression) by his service-connected PTSD.

The examiner should provide an explanation for all elements of his/her opinion.

2.  Then readjudicate the issue on appeal. If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


